OPINION — AG — YOU ARE OBLIGATED TO SENT THE EARNINGS OF THE NAMED INMATE TO THE PERSON WHO IS IN CHARGE OF AND CARING FOR HIS CHILDREN. THIS REQUIREMENT, HOWEVER, IS LIMITED BY THE TERMS OF THE STATUTE TO HIS "EARNINGS" UNDER HIS EMPLOYMENT IN THE PENITENTIARY AND WOULD NOT INCLUDE ANY FUNDS HE MAY RECEIVE FORM OUTSIDE SOURCES. CITE:  57 Ohio St. 1961 140 [57-140], 57 Ohio St. 1961 141 [57-141], 21 Ohio St. 1961 851 [21-851] [21-851], 21 Ohio St. 1961 853 [21-853], 21 Ohio St. 1961 855 [21-855] [21-855], 22 Ohio St. 1961 855 [22-855], 74 Ohio St. 1961 123 [74-123] [74-123](A) (HUGH COLLUM)